FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 8, 2022

                                     No. 04-22-00804-CR

                                  Timothy Brant PERKINS,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                Trial Court No. CC693175
                        Honorable Brenda Chapman, Judge Presiding


                                        ORDER
        On October 17, 2022, appellant Timothy Brant Perkins was convicted of the offense of
failure to identify and sentenced pursuant to a plea agreement. See TEX. PENAL CODE ANN. §
38.02. On November 17, 2022, appellant filed a notice of appeal. The trial court’s certification
in this appeal states that this criminal case, “is a plea-bargain case, and the defendant has NO
right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal
must be dismissed if a certification that shows the defendant has a right of appeal has not been
made part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED
that this appeal will be dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate
Procedure unless appellant causes an amended trial court certification to be filed within thirty
days from the date of this order, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v.
State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are
SUSPENDED pending our resolution of the certification issue.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court